Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application papers filed on June 29, 2021.
Claims 1-20 are pending in the application.
Continuation Application 
This Application is a continuation of U.S. patent application Ser. No. 16/682,764 with US patent No. 11,080,169, filed on November 13, 2019.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,080,169 (hereafter ‘169).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘169.
The following side-by-side comparison between the representative claim 1 of ‘169 and the representative claim 1 of the instant application with the differences boldfaced for the Applicant’s convenience.
Claim 1 of ‘169
Claim 1 of the instant application
1. A computer-implemented method of executing a multi-portion web application, the method comprising: 
loading, by a web browser executing on one or more computing devices, a main portion of a web application into a main window; loading into a sandboxed environment, by the web browser, a feature application, the feature application comprising a portion of the web application; and 
applying, by a release isolation framework (RIF) executing on the one or more computing devices, one or more patches to the sandboxed environment, the one or more patches configured to redirect elements from a window of the sandboxed environment to the main window, 
wherein redirecting elements to the main window by the one or more patches includes: 
determining whether the elements are directed to the window of the sandboxed environment; and 
changing the elements to be directed to the main window when the elements are determined to be directed to the window of the sandboxed environment.
1. A computer-implemented method comprising: 








applying, by a release isolation framework (RIF) executing on one or more computing devices, one or more patches to a sandboxed environment, the one or more patches configured to redirect elements from a window of the sandboxed environment to a main window, 
wherein redirecting elements to the main window by the one or more patches includes: 
determining whether the elements are directed to the window of the sandboxed environment; and 
changing the elements to be directed to the main window when the elements are determined to be directed to the window of the sandboxed environment.


Similarly, dependent claims 2-9 of ‘169 anticipate the claims 2-10 of the instant application, where claim 3 is part of claim 1 in ‘169. Similarly, claims 11-18 of ‘169 anticipate the claims 11-20 of the instant application.
This is a non-provisional anticipatory-type double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060143700 (hereinafter " Herrmann”) in view of US 2013/0262978  (hereinafter “Reshadi”).
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets. Emphasis is indicated with underline.

Referring to Claim 1, Herrmann discloses: 
A computer-implemented method of executing a multi-portion web application (Herrmann, claim 1-2, a method for controlling SSL (Secure Sockets Layer) communication), the method comprising:
applying, by a release isolation framework (RIF) executing on one or more computing devices, one or more patches to a sandboxed environment (Herrmann, ¶ 65, The Web server [RIF], upon receiving a "virus update" substitute certificate, may redirect the client (browser) to a "sandbox" Web page that includes appropriate links for installing/updating antivirus protection) the one or more patches configured to redirect elements from a window of the sandboxed environment to a main window (Herrmann, ¶ 85, redirecting the client to a sandbox (safe) Web page … the client may be redirected to an .ASP page [a main window] that includes custom program logic (e.g., a page that may allow the user or to sign up for additional privileges)).
Herrmann discloses the one or more patches configured to redirect elements from a window of the sandboxed environment to a main window, but does not appear to explicitly disclose redirecting elements to the main window by the one or more patches includes: 
determining whether the elements are directed to the window of the sandboxed environment; and changing the elements to be directed to the main window when the elements are determined to be directed to the window of the sandboxed environment. However, in an analogous art to the claimed invention in the field of a sandbox environment, Reshadi teaches determining whether the elements are directed to the window of the sandboxed environment (Reshadi, Fig. 2, ¶ 44, in block 206, the files [the elements] may be associated with an iframe tag having both the seamless and sandbox attributes; Fig. 3, ¶ 45, in determination block 306 the browser may determine whether the iframe tag includes both the seamless and sandbox attributes …  the browser determines that the iframe tag does include both the seamless and sandbox attributes); and 
changing the elements to be directed to the main window when the elements are determined to be directed to the window of the sandboxed environment (Reshadi, ¶ Fig. 2-3, ¶ 44-45, the files and the associated tags may be inserted back into the HTML document … the HTML document may be sent [directed] to a browser application for rendering [displayed in the main window]; ¶ Fig. 3, ¶ 45).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Herrmann’s method as modified by incorporating Reshadi’s process including determining whether the elements are directed to the window of the sandboxed environment and changing the elements to be directed to the main window when the elements are determined to be directed to the window of the sandboxed environment. The modification would be obvious because one of ordinary skill in the art would be motivated to determine whether a  machine running a  particular application complies with the rules of a sandbox environment; allow the particular application's attempt to succeed when the machine complies with the rules; and otherwise blocking the attempt when the machine does not comply with the rules.

Referring to Claim 3, the rejection of Claim 1 is incorporated. Herrmann as modified further discloses wherein a feature application comprising a portion of a web application is loaded into the sandboxed environment (Herrmann, ¶ 65, redirect the client (browser) to a "sandbox" Web page), and a main portion of the web application is loaded into a main window (Reshadi, ¶ Fig. 2-3, ¶ 44-45,  the files and the associated tags may be inserted back into the HTML document … the HTML document [a main portion in the main window by a browser application] may be sent to a browser application for rendering). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Herrmann’s method as modified by incorporating Reshadi’s process including determining whether the elements are directed to the window of the sandboxed environment and changing the elements to be directed to the main window when the elements are determined to be directed to the window of the sandboxed environment. The modification would be obvious because one of ordinary skill in the art would be motivated to determine whether a  machine running a  particular application complies with the rules of a sandbox environment; allow the particular application's attempt to succeed when the machine complies with the rules; and otherwise blocking the attempt when the machine does not comply with the rules.

Referring to claims 11 and 13, the claims are system claims with claim limitations substantially similar to the method claims 1 and 3. Accordingly, they are rejected for the same rational set forth in the rejections of the method claims.
 
Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060143700 (hereinafter " Herrmann”) in view of US 2013/0262978  (hereinafter “Reshadi”) and further in view of US 2016/0117297 (hereinafter "Ross”).

Referring to Claim 2, the rejection of Claim 1 is incorporated. Herrmann as modified does not appear to explicitly disclose: wherein the sandboxed environment is a hidden inline frame (iframes). However, in an analogous art to the claimed invention in the field of a sandbox environment, Ross teaches wherein the sandboxed environment is a hidden inline frame (iframes) (Ross, para. 6, an example system including a client web page with an embedded Iframe containing third party content and a settings window).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Herrmann’s method as modified by incorporating Ross’ process including that the sandboxed environment is a hidden inline frame (iframes). The modification would be obvious because one of ordinary skill in the art would be motivated to seamlessly embed content from other sources into web pages by allowing a client to update style components of content displayed in an Iframe directly from the Iframe, without requiring the client to leave the client webpage, update code, or refresh the client webpage (Ross, Abstract).

Referring to Claim 7, the rejection of Claim 1 is incorporated. Herrmann as modified further discloses: loading into one or more additional sandboxed environments, one or more additional feature applications (Ross, FIGS. 1A, 1B, and 2-3, para. 34, The multiple design options may be presented by way of a settings window, such as settings window 104 or parent settings window 204 as described with respect to FIGS. 1A, 1B, and 2. The multiple design options may match the style component statistical information of the client web page overall, or may match a portion of the client web page), the one or more additional feature applications comprising additional portions of the web application (Ross, FIGS. 1A, 1B, and 2-3, para. 35, The client may choose and save, at the Iframe, one of the visually rendered design options from at least one design option presented … changes made to Iframe 103 may be selected and saved); and applying, by the RIF, the one or more patches to the one or more additional sandboxed environment (Ross, FIGS. 1A, 1B, and 2-3, para. 35, changes may be made to Iframes 203(1-N) … through parent settings window 204).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Herrmann’s method as modified by incorporating Ross’ process including that the sandboxed environment is a hidden inline frame (iframes). The modification would be obvious because one of ordinary skill in the art would be motivated to seamlessly embed content from other sources into web pages by allowing a client to update style allow changes to be made through parent settings window without requiring the client to leave the client webpage, update code, or refresh the client webpage (Ross, Abstract and ¶ 35).

Referring to claims 12 and 17, the claims are system claims with claim limitations substantially similar to the method claims 2 and 7. Accordingly, they are rejected for the same rational set forth in the rejections of the method claims.

Claims 4-6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060143700 (hereinafter " Herrmann”) in view of US 2013/0262978  (hereinafter “Reshadi”) and further in view of CN 102760139 A  (hereinafter “Luo”).

Referring to Claim 4, the rejection of Claim 1 is incorporated. Herrmann as modified discloses redirecting elements to the main window by the one or more patches occurs, but  does not appear to explicitly disclose an optional condition when the elements are inserted into a document object model (DOM) of the main window. However, in an analogous art to the claimed invention in the field of data processing, Luo teaches the optional condition when the elements are inserted into a document object model (DOM) of the main window (Luo, ¶ 50, when one initial DOM tree is obtained from the browser, the invention will use JavaScript to monitor various events, when the DOM tree is changed, can be captured by these variations. change of any DOM tree node, including a change in a property, insertion of the DOM node … detecting the under condition of the DOM tree of the main operation window is changed, again the operation window of the DOM content and content the DOM of the main operation window to the DOM content generating device 540 is modified). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Herrmann’s method as modified by incorporating Luo’s process of rendering the web page. The modification would be obvious because one of ordinary skill in the art would be motivated to obtain content of one main window web page according to the predetermined rendering style and content of the main window, generate DOM corresponding to content of a predetermined rendering styles, and different from the main window rendering DOM corresponding to content of a predetermined rendering style. The invention with the DOM tree, appearing in the web page of each one node performs the uniform scene simulation, can realize multiple display modes concurrently displayed, it is convenient to test and inspect personnel for information integrity (Luo, Abstract).

Referring to Claim 5, the rejection of Claim 4 is incorporated. Herrmann as modified discloses assigning a sandbox identification (ID) to the elements, wherein the sandbox ID is associated with the sandboxed environment (Reshadi, Fig. 4, ¶ 48, the HTML tag includes an iframe tag identifier 402, a seamless attribute 404, a sandbox attribute 406, and a srcdoc attribute 408).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Herrmann’s method as modified by incorporating Reshadi’s process of assigning a sandbox identification (ID) to the elements, wherein the sandbox ID is associated with the sandboxed environment. The modification would be obvious because one of ordinary skill in the art would be motivated to place both the "seamless" and "sandbox" attributes in the same iframe tag to allow for performing a new operation that is not specified by the HTML standards and/or identifies independent portions of an HTML page so they may be readily identified by a browser (Reshadi, ¶ 48).

Referring to Claim 6, the rejection of Claim 5 is incorporated. Herrmann as modified discloses applying cascading style sheets (CSS) styles implemented in the sandboxed environment to only elements in the main window having the sandbox ID associated with the sandboxed environment (Luo, ¶ 29, The predetermined rendering style and content of the main window, generating DOM content corresponding to the predetermined rendering style. wherein the rendering mode may be preset, for example may include a cascading style sheet (CSS) style configuration is different).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Herrmann’s method as modified by incorporating Luo’s process of applying cascading style sheets (CSS) styles. The modification would be obvious because one of ordinary skill in the art would be motivated to test different rendering scene with the corresponding CSS configuration through the node in all DOM traversal JavaScript in accordance with the CSS rules applied on the respective different node so as to obtain the DOM corresponding to content of a predetermined rendering style (Luo, ¶ 29).

Referring to claims 14-16, the claims are system claims with claim limitations substantially similar to the method claims 4-6. Accordingly, they are rejected for the same rational set forth in the rejections of the method claims.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Reshadi, and further in view of US 10,235,681 (hereinafter “Chang”).

Referring to Claim 8, the rejection of Claim 1 is incorporated. Ross as modified discloses applying, by the RIF, one or more additional patches to the main window (Herrmann, ¶ 65, a client that is noncompliant as to antivirus protection may receive a substitute certificate from the filter engine 350 that indicates antivirus noncompliance. The Web server, upon receiving a "virus update" substitute certificate, may redirect the client (browser) to a "sandbox" Web page that includes appropriate links for installing/updating antivirus protection), but does not appear to explicitly disclose: wherein the one or more additional patches are configured to assign a sandbox identification (ID) to each element of the feature application input into a document object model (DOM) of the main window. However, in an analogous art to the claimed invention in the field of sandbox environment Chang teaches wherein the one or more additional patches are configured to assign a sandbox identification (ID) to each element of the feature application input into a document object model (DOM) of the main window (Chang, Claim 17, invoking a document object model (DOM) processing library in the security sandbox to process the digital content [assigned to the security sandbox,  which is a sandbox ID] and execute the modular extraction rules in the security sandbox).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ross as modified method by incorporating Chang’s process including that “the one or more additional patches are configured to assign a sandbox identification (ID) to each element of the feature application input into a document object model (DOM) of the main window”, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to monitor any changes to the DOM, prevent access to the DOM, and suffix and un-suffix network addresses and perform the monitor operation of the security sandbox module 420 in run-time, i.e., when the webpage is rendered on the web browser of a client device 130 (Chang, paragraph [0084]).

Referring to Claim 18, the rejection of Claim 11 is incorporated and the claim is a system claim corresponding to the method claim 8. Accordingly, it is rejected under the same rational set forth in the rejection of the method claim.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Reshadi, in view of Chang and further in view of US 201/00281403 (hereinafter “Yamakami”).

Referring to Claim 9, the rejection of Claim 8 is incorporated. Ross as modified does not appear to explicitly disclose: wherein upon closing the feature application, the elements of the feature application input into the DOM are removed from the DOM, wherein removal includes: identifying all elements in the DOM having the sandbox ID; and removing the identified elements. However, in an analogous art to the claimed invention, Yamakami teaches: wherein upon closing the feature application, the elements of the feature application input into the DOM are removed from the DOM, wherein removal includes: identifying all elements in the DOM having the sandbox ID; and removing the identified elements (Yamakami, para. 60, the open source browser engine module 1052 determines [upon closing the feature application] a layout of each element on the display 111 based on the information, such as the DOM tree from which the node having the id attribute is deleted).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Herrmann as modified method by incorporating Yamakami’s process including that “upon closing the feature application, the elements of the feature application input into the DOM are removed from the DOM, wherein removal includes: identifying all elements in the DOM having the sandbox ID; and removing the identified elements”, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to monitor any changes to the DOM, prevent access to the DOM, and suffix and un-suffix network addresses and perform the monitor operation of the security sandbox module 420 in run-time, i.e., when the webpage is rendered on the web browser of a client device 130 (Chang, paragraph [0084]).

Referring to Claim 19, the rejection of Claim 18 is incorporated and the claim is a system claim corresponding to the method claim 9. Accordingly, it is rejected under the same rational set forth in the rejection of the method claim.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Reshadi, in view of Chang, and further in view of US 2016/0077824 (hereinafter “VISHNEPOLSKY”).

Referring to Claim 10, the rejection of Claim 1 is incorporated. Herrmann as modified discloses: applying, by the RIF, one or more patches to the main window (Herrmann, ¶ 65), but does not appear to explicitly disclose: the one or more patches configured to track document object model (DOM) elements created by the sandboxed environments.  However, in an analogous art to the claimed invention in the field of sandbox environment, VISHNEPOLSKY teaches: the one or more patches configured to track document object model (DOM) elements created by the sandboxed environments (VISHNEPOLSKY, para. 35, the original script code can be effectively maintained and controlled by the security sandbox 145; para. 84, The security sandbox module 420 [a patch] is configured to monitor any changes to the DOM).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Herrmann as modified method by incorporating VISHNEPOLSKY’s process including “the one or more patches configured to track document object model (DOM) elements created by the sandboxed environments”, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to execute in a sandbox the at least one script to monitor any attempts to change a DOM of the webpage; suffixing, at runtime, any write of a network address to the DOM; and un-suffixing, at runtime. As a result, the original script code can be effectively maintained and controlled by the security sandbox and any communication with the original server (around the proxy) is prevented (VISHNEPOLSKY, para.35).

Referring to Claim 20, the rejection of Claim 11 is incorporated and the claim is a system claim corresponding to the method claim 10. Accordingly, it is rejected under the same rational set forth in the rejection of the method claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 107147645 B teaches applying sandbox technology in the webpage protection; and 
US 20190095196 teaches search a local or remote web page repository 370 for the requested web page and may send the requested application web page 340 back to the web browser.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/
Primary Examiner, Art Unit 2191